Citation Nr: 1645855	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral arm/hand disability, to include carpal tunnel syndrome.

3.  Entitlement to service connection for a heart disability, to include coronary artery disease, status post myocardial infarction.

4.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1975 to January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In November 2014, the Board denied entitlement to service connection for a bilateral hip disability and remanded issues of entitlement to service connection for a right knee disability, a right arm/hand disability, and a heart disability, as well as the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for further development.

The Veteran appealed the portion of the Board's November 2014 decision denying service connection for a bilateral hip disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court issued a Memorandum Decision which vacated and remanded the portion of the Board's November 2014 decision which had denied service connection for a bilateral hip disability for compliance with instructions provided in the Memorandum Decision.  

In a November 2016 rating decision, the RO granted a TDIU for the entire period on appeal; therefore, that issue is no longer on appeal.  In addition, the issue of entitlement to service connection for a left arm/hand disability was developed separately from the right arm/hand and was denied in an August 2011 rating decision.  The Veteran filed a timely notice of disagreement and substantive appeal and requested a Board hearing; however, in light of the favorable decision herein, a hearing would not be a good use of VA resources, and the Board will proceed with appellate review.  Moreover, the development requested by the Board with regard to issues one through three has been completed.  


FINDINGS OF FACT

1.  The Veteran's current right knee disability, bilateral carpal tunnel syndrome, and heart disability are etiologically related to his active service.

2.  The Veteran's current bilateral hip disability is not related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a heart disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Knee Disability, 
Bilateral Carpal Tunnel Syndrome, and a Heart Disability

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service, particularly when such disorder is manifested while the individual is in service and remains as a chronic condition thereafter.  Service connection may be granted for a disease which is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   

In this case, the Veteran contends that his right knee disability, bilateral carpal tunnel syndrome, and heart disability manifested during active service.      

First, with regard to the right knee disability, service treatment records include a November 1974 enlistment examination report which indicates that the Veteran fractured his right patella in 1972, prior to entering military service, but that there was no deformity or disability at enlistment.  The remainder of the service treatment records are silent as to any right knee problems.  

More than twenty years after service separation, in October 2008, the Veteran was diagnosed with mild right patellofemoral pain syndrome.  

In January 2012, a private orthopedist, Dr. W., noted that the Veteran was having some recent problems with his right knee with pain deep to the patella.  Of particular significant, the Veteran recalled climbing a lot of steep ladders while serving in the U.S. Navy and told Dr. W. and that he experienced knee problems off and on since then.  He was diagnosed with chondromalacia of the patellofemoral articulation of right knee.

In July 2012, Dr. M., the Veteran's primary care physician, authored a letter in which he opined that the Veteran's right knee disability is more likely than not caused by active service when he carried heavy objects up and down steep ladders while he served aboard ships for several years.   

The Veteran was afforded a VA examination in January 2015.  The VA examiner opined that the current right knee strain was not related to active service, reasoning that the service treatment records were silent for significant right knee injuries or chronic or recurring right knee problems.  

Finally, in a September 2016, Dr. M., a private orthopedist, opined that the Veteran's patellofemoral pathology is related to active service.  Specifically, Dr. M. related the current right knee disability to extensive kneeling on the aisles of aircraft, going up and down flights of stairs while stationed on board an aircraft carrier, and crawling up into tight spaces to do part of his work while maintaining aircraft radar equipment.  Dr. M. reasoned that when the Veteran was kneeling during his work, it was mainly the inferior surface of the femur that was still in contact with the patella, and this is the exact area of the femur at which the June 6, 2012 MRI study of the knee revealed accelerated degenerative arthritis.  No other areas of the knee joint revealed joint surface abnormalities.  The doctor also noted that the Veteran's in-service activities of maneuvering stairs and ladders, kneeling, and running placed significant compressive forces across the patellar surface, and that as the Veteran progressed through his military career, these activities became more and more difficult for him to carry out.  Thus, Dr. M. concluded that the Veteran's right knee patellofemoral accelerated degeneration started while he was in the military.  The doctor included several medical journal articles in support of his opinion.  

The Board finds Dr. M.'s opinion to be much more probative than the negative opinion of the January 2015 VA examiner in that it includes extensive rationale, and, therefore, finds that service connection for the current right knee disability is warranted.    

Next, turning to the evidence relevant to bilateral carpal tunnel syndrome, in December 1982, the Veteran sought treatment for his right shoulder, but it was noted that he was experiencing throbbing pain extending from his should to the palm of his hand.  Service treatment records are otherwise negative for signs or symptoms of carpal tunnel syndrome.  The Veteran states, however, that he began to experience numbness and tingling in his arms during active service, but did not seek treatment for it.

Following separation from service, the Veteran was diagnosed with carpal tunnel syndrome in June 2009 via a nerve conduction study.  He was afforded a VA examination in March 2010.  The VA examiner opined that the right carpal tunnel syndrome was not caused by his service-connected right shoulder disability, but did not address the question of whether the carpal tunnel syndrome was directly related to active service.

In October 2011, Dr. W., a private neurologist, noted that the Veteran reported that by 1985, he was having worsening bilateral hand numbness, paresthesias, and pain.  Therefore, the doctor noted that by history, the Veteran has service-connected bilateral carpal tunnel syndrome, first becoming symptomatic in the early 1980s while working in avionics in the U.S. Navy.

Dr. Mehta, the Veteran's primary care physician, agreed with Dr. W.'s opinion, stating in a July 2012 letter that the Veteran's carpal tunnel syndrome is more likely than not occupationally caused due to nearly twelve years in active service.

The Veteran was afforded another VA examination in January 2015.  The VA examiner opined that the carpal tunnel syndrome is not related to active service, noting that service treatment records were silent as to any hand or peripheral nerve condition, but providing no further rationale.  

Finally, Dr. M., the private orthopedist referenced above, provided a favorable nexus opinion in a September 2016 report.  He noted that the Veteran reported experiencing numbness and tingling on an intermittent basis in both hands during service.  Moreover, throughout his service, he used his hands for repetitive work.  Specifically, the Veteran worked on radar detection equipment for the aircraft and soldering various circuit boards.  Dr. M. stated that both of these positions required extensive twisting of his hands.  By the time of discharge, the Veteran reported that he was experiencing pain, numbness, and paresthesias in all fingers except the fifth finger and ulnar side of right finger of right hand.  The doctor noted that this distribution of loss of sensation/pain is the classic median nerve anatomical innervation of the hand.  The Veteran explained that he did not want to go to sick bay because he wanted promotions.  

The Board acknowledges the negative VA opinion as well as the significant time period between service separation and the first documentation of carpal tunnel syndrome symptoms in 2009.  However, in light of the favorable opinions of Drs. W. and M., resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral carpal tunnel syndrome is related to active service, and that service connection is thus warranted.  

Finally, with regard to the claimed heart condition, in November 1986, just two months prior to service separation, the Veteran sought treatment for left anterior chest wall discomfort that was exacerbated by deep breathing and reproduced with direct pressure in the area.  Notably, he reported numerous similar episodes over the past few years but had never sought treatment for it.  It was noted that he smoked one pack of cigarettes per day for the past ten years, and that he had a sedentary lifestyle.  An EKG was within normal limits.  He was diagnosed with costochondritis.

Following separation from service, in July 2007, the Veteran suffered a myocardial infarction.  In a September 2007 report, Dr. M., a private cardiologist, noted that the Veteran had a known chronic occlusion of the left circumflex artery that, clinically, most likely occurred in 1984.  

In a September 2009 letter, Dr. M., the Veteran's primary care physician, agreed with the treating cardiologist, noting that in 1986, the Veteran had indicated that his chest pain had occurred in the past on numerous occasions.  According to Dr. M., this validated the claim made by the cardiologist, referring to an old known chronic occlusion of the left circumflex artery which clinically must have occurred around a 1984 time frame.  Dr. M. stated that, unfortunately, there were no follow-up diagnostics performed in 1986 that could have detected the notated diagnosis of early atherosclerosis.  Instead, the Veteran was administered the standard upper GI cocktail and released without a cardiologist referral or any follow-up appointments for additional testing and treatment.

The Veteran was afforded a VA examination in January 2015.  The VA examiner concluded that the current heart disability, diagnosed as congestive heart failure, did not manifest during nor was it related to active service.  The examiner reasoned that the only service treatment record entry for anything chest-related was for noncardiac chest pain in 1986.  In addition, the examiner noted that there was no evidence of an in-service cardiac condition or evidence of a cardiac condition for over 20 years following that incident.  The VA examiner did not address the notation in 1986 that the Veteran had experienced similar chest pain prior to that event.  

As with the carpal tunnel syndrome, while there is some evidence against a grant of service connection for a heart disability, in light of the favorable opinions of the private cardiologist and primary care physician, the Board finds that the evidence is at least in equipoise as to whether the heart disability began during active service, and, resolving reasonable doubt in the Veteran's favor, finds that a grant of service connection is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to issues one through three.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hip Disability

The lay and medical evidence in this case has been carefully reviewed, considered, and discussed in the Board's November 2014 decision, and will not be reiterated here.  The Board continues to find that the weight of the evidence is against the grant of service connection for a bilateral hip disability for the reasons outlined in that decision.  

As noted above, the December 2015 Memorandum Decision found that the Board failed to provide an adequate statement of reasons or bases for its finding that the duty to assist had been satisfied.  Specifically, that the Board did not provide an explanation as to whether the references to low back and hip pain and disability, mention of a positive Faber test, and statement that low back problems affected the Veteran's gait in the November 2013 letter from a private physician met the "low threshold" for indicating that a bilateral hip disability "may be associated" with the service-connected lumbar spine condition under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in determining whether a VA examination or opinion was necessary to satisfy VA's duty to assist.  

In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In the November 2013 letter, Dr. W., a private orthopedist, noted, as indicated above, "pain across the lower back and into both buttocks," and a "positive FABER test," which is a test to evaluate pathology of the hip or sacroiliac joint.  The doctor also stated, in an earlier paragraph, that the Veteran's lower back problems, left trans-tibial amputation, and right knee osteoarthritis all contributed to difficulty with his gait.  The doctor did not indicate any relationship between an abnormal gait and hip problems.  Rather, the only such indication of such a relationship are statements from the Veteran, who has not been determined to be competent to opinion on matters of medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the third McLendon requirement is not met by the November 2013 letter (or any other evidence of record), and a VA examination or opinion is not necessary to decide this issue.  

The Court did not find any deficiency in the substantive reasons and bases upon which the Board denied service connection for a bilateral hip disability in the December 2015 Memorandum Decision.  

For these reasons, the Board adopts its findings and conclusions as outlined in its November 2014 decision, and the appeal for service connection for a bilateral hip disability remains denied.       









[CONTINUED ON NEXT PAGE]

ORDER

Service connection for a right knee disability is granted.

Service connection for bilateral carpal tunnel syndrome is granted.

Service connection for a heart disability is granted.

Service connection for a bilateral hip disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


